             1:21-cv-07075-MKV Document 19
        Case 7:21-cv-07075-KMK          14 Filed 08/25/21
                                                 08/20/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANJANA GATTANI, professionally known                 1:21-cv-07075
                                         Case No. _________________________
as ANJU GATTANI, an individual,

        Plaintiff,

v.

SCARSDALE PUBLISHING, LTD.,
a New York corporation; SHARONA
WILHELM, also known as SHAWN
WILHELM an individual; KIMBERLY
COMEAU, also known as KIMBERLY
COMEAU YAGER, an individual, and
DOES 1-10

        Defendants.




     [PROPOSED]
      XXXXXXXXXXX ORDER ON EX PARTE APPLICATION FOR EXTRAORDINARY
       RELIEF IN THE FORM OF A TEMPORARY RESTRAINING ORDER AND
                          ORDER TO SHOW CAUSE




                              -1- [Proposed] Order
             1:21-cv-07075-MKV Document 19
        Case 7:21-cv-07075-KMK          14 Filed 08/25/21
                                                 08/20/21 Page 2 of 5




                                   [PROPOSED] ORDER:

FOR GOOD CAUSE APPEARING, THE FOLLOWING IS HEREBY ORDERED:

    Plaintiff, having moved ex parte against Defendants for a temporary restraining order,

order to show cause for a preliminary injunction, and order expediting discovery, under the

Copyright Act, 17 U.S.C. §101 et seq.; under the Lanham Act, 15 U.S.C. §1051, et seq; and

under the laws of the State of New York, for the reasons that Defendants appear to be

manufacturing, offering for sale and/or selling an electronic book entitled “Lethal Secrets”

which contains text, the copyright in and to which is owned by Plaintiff, and bearing

authorship attributions falsely designating its origin (the “Infringing Book”), and the Court

having reviewed the memoranda of law, moving papers, exhibits, and declarations submitted

by Plaintiff, THE COURT FINDS it clearly appears that Plaintiff is likely to succeed in

showing that Defendants are using infringements of Plaintiff’s copyright and trademark in

connection with the manufacture, distribution, offer for sale and/or sale of Infringing Book,

all in violation of the Copyright Act, the Lanham Act and laws of the State of New York.

       THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that

Defendants, and each of them, and any person acting in concert with them who is served with

a copy of this Order (hereinafter collectively referred to as “Defendants”) shall show cause,

unless any of Defendants waive their right to do so, before the Honorable

___________________________,
 Kenneth M. Karas            Judge of this Court, in Courtroom ______
                                                                521   at the United
                                                     300 Quarropas Street, White Plains, NY 10601
States Courthouse, Southern District of New York, 500 Pearl Street, New York, NY 10007,



        TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE: PRELIMINARY
  INJUNCTION; ORDER PREVENTING THE FRAUDULENT TRANSFER OF ASSETS; ORDER FOR
                                                        EXPEDITED DISCOVERY

                                              -2-
            1:21-cv-07075-MKV Document 19
       Case 7:21-cv-07075-KMK          14 Filed 08/25/21
                                                08/20/21 Page 3 of 5




on ___________________________
     9/10/21 at 3 pm           or as soon thereafter as counsel can be heard, why an

Order should not be entered granting Plaintiff a preliminary injunction pursuant to Federal

Rule of Civil Procedure 65, the Copyright Act, and Section 34 of the Lanham Act enjoining

and restraining Defendants, their officers, agents, servants, and employees and any persons in

active concert or participation with them from:

                    (A) using Plaintiff’s copyright or trademark, trade name, or trade dress, or any

     reproduction, counterfeit, copy, or colorable imitation of Plaintiffs’ trademark, trade name, or

     trade dress, or any trademark, trade name, or trade dress confusingly similar thereto, in

     connection with the manufacture, distributing, offering for sale and/or sale of the Infringing

     Book or any other book manufactured, distributed or sold by Defendants; and

                    (B) committing any other acts calculated to cause purchasers to believe

     Defendants’ Infringing Book is authorized or approved by Plaintiff; and

                    (C) shipping, delivering, holding for sale, offering for sale, selling, distributing,

     returning, transferring and/or otherwise moving or disposing of in any manner the Infringing

     Book.

             AND IT APPEARING to the Court that Defendants are about to distribute and/or are

     distributing and selling the Infringing Book from various locations in this District, it is further

             ORDERED, ADJUDGED AND DECREED that pending the hearing on Plaintiff’s

     application for a preliminary injunction, Defendants, their agents, servants, employees,

     confederates, attorneys, the presently unnamed various Doe Defendants, and any persons acting



        TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE: PRELIMINARY
  INJUNCTION; ORDER PREVENTING THE FRAUDULENT TRANSFER OF ASSETS; ORDER FOR
                                                        EXPEDITED DISCOVERY

                                              -3-
       1:21-cv-07075-MKV Document 19
  Case 7:21-cv-07075-KMK          14 Filed 08/25/21
                                           08/20/21 Page 4 of 5




in concert or participation with them, or having knowledge of this Order by personal service or

otherwise be, and they hereby are, temporarily restrained from committing any of the acts set

forth in paragraphs (A), (B) and/or (C) of the preceding section; and moving, destroying, or

otherwise disposing of any Infringing Book, labels, or documents relating to or bearing

Plaintiff’s copyright or trademark or any colorable imitation of same or any trademark

confusingly similar thereto; or removing, destroying, or otherwise disposing of any machinery,

apparatus, business records or documents relating in any way to the manufacture, distribution,

offering for sale and/or sale of Infringing Book or other items containing Plaintiff’s copyright or

bearing Plaintiff’s trademark or any colorable imitation of same or any trademark confusingly

similar thereto; and it is further

        ORDERED that this Temporary Restraining Order shall remain in effect until the date for

hearing on the Order to Show Cause set forth above, or such further dates as set by the Court,

unless Defendants stipulate or have not objected to the preliminary injunction; and it is further

        ORDERED that Defendants’ answering papers, if any, shall be filed with the Clerk of

this Court and served upon the attorney for Plaintiff by delivering copies thereof to the Law

Office of Paul S. Levine, 1054 Superba Avenue, Venice, CA 90291-3940 on or before
September 1, 2021
_______________________. Any response shall be filed and served by Plaintiff on or before
                                                Ordered that Plaintiff is to serve this Order and all
                                                papers in support of the application for this Order on
_______________________;
  September 7, 2021      and it is further      Defendants by 8/26/21.

        ORDERED that during the pendency of this action, Defendants’ assets shall be frozen

and shall not be transferred, conveyed, or sold between or among Defendants or to any third

party; and it is further

        ORDERED that discovery herein may begin immediately and Plaintiff be permitted,

immediately after service of the Court’s order, to inspect and copy Defendants’ records of the
                                      4 –[Proposed] Order
       1:21-cv-07075-MKV Document 19
  Case 7:21-cv-07075-KMK          14 Filed 08/25/21
                                           08/20/21 Page 5 of 5




purchase, manufacture, and sale of Infringing Book and, thereafter, to take depositions of the

persons responsible for Defendants’ business.

       DEFENDANTS ARE HEREBY GIVEN NOTICE that failure to attend the hearing(s)

scheduled herein shall otherwise extend for the pendency of this litigation, the relief requested

upon the same terms and conditions as this Temporary Restraining Order.

       DEFENDANTS ARE HEREBY GIVEN FURTHER NOTICE that they shall be deemed

to have actual notice of the issuance and terms of such Order and that any act by them or any one

of them in violation of any of the terms thereof may be considered and prosecuted as contempt of

this Court.

DATE: ___________________
       8/25/21                                BY:     ____________________________
                                                      UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF NEW YORK




                                       5 – [Proposed] Order
